
	

113 HRES 689 IH: Supporting an end to the ethnic and politically fueled violence in South Sudan and the successful implementation of a transitional government.
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 689
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2014
			Ms. Lee of California (for herself, Mr. Hoyer, Mr. McCaul, Mr. Engel, Mr. Wolf, Mr. Capuano, and Ms. Bass) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Supporting an end to the ethnic and politically fueled violence in South Sudan and the successful
			 implementation of a transitional government.
	
	
		Whereas the United States played a key role in brokering the 2005 Comprehensive Peace Agreement
			 that ended the civil war of nearly 40 years, and resulted in South Sudan’s
			 decision by referendum in January 2011 to secede from Sudan;
		Whereas emerging as the world’s newest country on July 9, 2011, South Sudan possessed considerable
			 energy resources but had almost no infrastructure or civilian governmental
			 institutions and was challenged by 300,000 internally displaced people,
			 half its population struggling below the poverty line, and a GDP per
			 capita of $1,000, according to the World Bank;
		Whereas, on December 15, 2013, growing political tensions between South Sudanese President Salva
			 Kiir of the Dinka ethnic group and Vice President Riek Machar of the Nuer
			 ethnic group erupted in violence in the capital of Juba and spread to
			 other parts of the country, particularly the eastern state of Jonglei and
			 the oil-producing states of Unity and Upper Nile;
		Whereas what began as a political power struggle became a widespread ethnic battle that tore apart
			 the Sudan People’s Liberation Movement as well as the cabinet and
			 threatened ethnic violence across the country;
		Whereas President Kiir and former Vice President Machar have signed three separate peace
			 agreements, including one on June 10, 2014, to form a transitional
			 government within 60 days;
		Whereas according to the United Nations, since mid-December 2013, thousands of South Sudanese have
			 been killed including those targeted for their ethnicity, 1,500,000 people
			 have been displaced, 7,000,000 people risk hunger and disease,
			 approximately 4,000,000 people face severe food insecurity, and 50,000
			 children could die from malnutrition if aid agencies’ assistance and
			 access does not increase;
		Whereas in December 2013, the Intergovernmental Authority on Development (IGAD) dispatched a
			 ministerial delegation, consisting of Ministers and high level officials
			 from Ethiopia, Djibouti, Kenya, Somalia, Sudan, and Uganda and the African
			 Union Commissioner for Peace and Security, to Juba to help diffuse the
			 tension in South Sudan and mediate a peaceful political settlement, and in
			 early June 2014, initiated peace talks in Addis Ababa that included civil
			 society organizations, religious groups, political parties, and formerly
			 detained political leaders in a multi-stakeholders symposium;
		Whereas the United States has been the largest bilateral foreign aid donor to South Sudan,
			 obligating more than $268,000,000 in humanitarian assistance in fiscal
			 year 2013 and $394,000,000 in fiscal year 2014 to date; and
		Whereas Ambassador Susan Page re-declared a disaster in South Sudan in October 2013, and the U.S.
			 Agency for International Development (USAID) has stated that insecurity,
			 landmines, and limited transportation and communication infrastructure
			 have restricted humanitarian activities across South Sudan, hindering the
			 delivery of critical assistance to populations in need: Now, therefore, be
			 it
	
		That the House of Representatives—
			(1)expresses its strong support for the people of South Sudan and the region;
			(2)condemns the targeted attacks on civilians, often along ethnic lines and in hospital or school
			 settings, and on civilian humanitarian assistance workers, and insists
			 that all armed groups cease all violence against civilians in compliance
			 with international law;
			(3)stresses the need for unfettered access throughout South Sudan for humanitarian aid;
			(4)urges the President to work with the international community to provide technical support to the
			 African Union Commission of Inquiry into grave human rights abuses and to
			 consider the creation of a mixed or hybrid tribunal to ensure those
			 responsible for civilian attacks and grave human rights abuses are held
			 accountable;
			(5)emphasizes the need for the Government of South Sudan and the Sudan People's Liberation Movement in
			 Opposition to implement in good faith the cessation of hostilities
			 agreement signed January 23, 2014;
			(6)encourages the Government of South Sudan to implement in good faith the agreement from June 10,
			 2014, to create a transitional government within 60 days and engage in
			 meaningful dialogue with rebel forces, women, and civil society
			 representatives;
			(7)urges the President to sustain high-level engagement and apply continued pressure on both the
			 Government of South Sudan and rebel forces; and
			(8)strongly supports efforts by the Intergovernmental Authority on Development to mediate the conflict
			 and monitor violations of the cessation of hostilities agreement and
			 leverage their influence to find a sustainable resolution to the current
			 conflict.
			
